Citation Nr: 0930755	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-02 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.  

2.  Entitlement to service connection for arthritis of the 
shoulders.  

3.  Entitlement to service connection for arthritis of the 
knees.  

4.  Entitlement to service connection for arthritis of the 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to 
June 1981 and from January 1986 to September 1994.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
Notice of the determination was issued to him in September 
2005.  

In the 2005 rating decision, entitlement to service 
connection for tinnitus was also denied and the Veteran 
appealed that determination.  However, service connection was 
granted in May 2006; thus, the issue in controversy has been 
resolved and the matter is no longer on appeal.  

This case was previously before the Board in November 2008 
and Remanded for additional development and readjudication.  


FINDINGS OF FACT

1.  The Veteran's current arthritis involving both hands was 
not present in service or within one year of his discharge 
from service, and is not attributable to any injury during 
service.

2.  The Veteran's current arthritis involving both shoulders 
was not present in service or within one year of his 
discharge from service, and is not attributable to any injury 
during service.

3.  The Veteran's current arthritis involving both knees was 
not present in service or within one year of his discharge 
from service, and is not attributable to any injury during 
service.

4.  The Veteran's current arthritis involving both feet was 
not present in service or within one year of his discharge 
from service, and is not attributable to any injury during 
service.

CONCLUSIONS OF LAW

1.  Arthritis of the hands was not incurred in or aggravated 
by military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
 3.303 (2008).

2.  Arthritis of the shoulders was not incurred in or 
aggravated by military service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159,  3.303 (2008).

3.  Arthritis of the knees was not incurred in or aggravated 
by military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
 3.303 (2008).

4.  Arthritis of the feet was not incurred in or aggravated 
by military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Factual Background and Analysis

The Veteran seeks service connection for arthritis of the 
hands, shoulders, knees and feet as a result of physical 
training during time served in the Marine Corps and active 
Guard Reserve. 

Available service treatment records (STRs) for the Veteran's 
period of active duty are completely negative for complaints 
or treatment of generalized joint pain.  However, these 
records do reveal a report of bilateral foot pain in January 
1969.  The Board notes that the examiner apparently 
transposed this date and that the complaints were actually 
made in January 1970, rather than January 1969, which would 
have predated his enlistment by several months.  
Nevertheless, the episode was apparently acute and transitory 
in nature as there are no subsequently dated medical records 
on file reflecting further complaints, evaluation or 
treatment during the remaining years of service.  Given the 
opportunity to identify any history or symptoms associated 
with any in-service episode, the Veteran reported no 
pertinent complaints at separation in 1981.  The Veteran's 
separation physical was negative for any residual bilateral 
foot disability.  

At a July 1982, enlistment examination for the National Guard 
the Veteran reported a longstanding history of periodic leg 
cramps since 1972.  In September 1987, he was treated for an 
episode of right side neck and shoulder pain, attributed to 
cervical strain.  In June 1992, the Veteran was treated for a 
crush injury to the left middle finger.  He did not indicate 
any other specific injuries during service, and none are 
documented.  At retirement in 1994, the Veteran noted a 
history of bilateral knee pain after exercise since 
enlistment.  The examining physician noted the history of 
complaints, but considered the symptoms nondisabling and 
there was no diagnosis of a knee disorder.  

In this case, the STRs do not affirmatively establish that 
chronic disabilities involving the hands, shoulders, knees or 
feet had their onset during military service.  However, the 
paucity of evidence of in-service incurrence is not the only 
shortcoming in this claim, as there are no medical records 
immediately subsequent to service that contain a diagnosis of 
any pertinent disorder.  The Veteran underwent VA examination 
in December 1994, several months after his retirement from 
the service.  At that time his primary complaints were of 
problems with a lipoma of the neck, the left middle finger 
injury, right index finger injury, hemorrhoids, and heat 
stroke residuals.  The Veteran had no complaints regarding 
the hands, shoulders, knees or feet.  Musculoskeletal 
examination of the upper and lower extremities was 
essentially within normal limits with full range of motion 
and no weakness or spasm.  There was no abnormality involving 
the knees, although the Veteran reported occasional achiness.  

The claims folder is devoid of any treatment records or other 
medical documents pertaining to his claimed disabilities 
until 2003, when the Veteran was evaluated for right foot 
pain.  At that time, he reported a 4-5 week history of pain 
on the dorsal aspect of his right foot at the first 
tarsometatarsal joint, which he attributed to "cheap 
shoes".  The clinical impression was mild osteoarthritis of 
the tarsometatarsal joint.  In April 2005, the Veteran was 
evaluated for bilateral shoulder discomfort, which the 
examiner attributed to mild arthritis.  These records also 
show his medical history was significant for bilateral 
degenerative joint disease of the knees.  In May 2008, he was 
noted to have a history of knee arthralgia with no recent 
exacerbations of knee pain.  The Veteran was also evaluated 
for complaints of pain in the sole of his foot, which he 
dated back to his time in the service.  X-rays from July 2008 
show degenerative joint disease involving the first 
metatarsal of each foot with subchondral cystic changes noted 
on the right.  The Veteran underwent surgery in August 2008.  
In this case, none of the examiners indicated that any of 
these findings first began during military service, or within 
a year thereafter.  

In November 2008, the Board had remanded the case to arrange 
for VA examination of the Veteran in order to determine the 
nature and extent of any arthritis and to obtain an opinion 
as the etiology of any arthritis.  A VA examination was 
conducted in April 2009 and the examiner reviewed the claims 
file in its entirety, and provided a detailed history of 
service and post-service symptoms, and reviewed previous 
clinical findings.  This VA examination report provides an 
opinion, consistent with the Veteran's medical history and 
uncontroverted by any other medical evidence of record.  

The Veteran reported developing bilateral knee pain with 
running while in the military.  He described a history of 
shin splints with pain all the way up to both knees since 
1969.  Presently both knees ached with prolonged standing.  
The examiner noted that there was no mention of knee pain in 
the claims file and the Veteran had no knee complaints at 
separation.  Current X-rays of the knees showed no 
significant abnormality or change since a previous evaluation 
in May 2007.  The examiner concluded that there appeared to 
be no problems other than age-related arthritis, which was 
not caused by or a result of military service.  He explained 
that there were no complaints of knee pain in the service 
records and no mention of knee problems at separation in 1981 
or at retirement in 1994.  

The Veteran gave a history of intermittent shoulder pain as a 
result of sleeping or lying on either shoulder since 1994, 
but indicated there would be no documentation of shoulder 
pain in the claims file as he was never seen for this while 
in the military.  Current X-rays showed mild 
acromioclavicular arthrosis in the right shoulder and very 
mild age-appropriate degenerative changes of the 
acromioclavicular joint in the left.  The examiner concluded 
that the degenerative joint disease of the shoulders was not 
caused by or a result of military service as the Veteran had 
no shoulder issues while in the military other than a minor 
right shoulder neck problem which resolved in weeks.  In 
addition at his retirement examination no shoulder issues 
were raised.  Rather the onset of shoulder pain was with 
sleeping on the shoulder and there is nothing linking this 
problem to military service. 

The Veteran reported the onset of hand pain while loading 
ammunition during service.  The pain persists from the 
proximal interphalangeal to the entire dorsum of the hand.  
X-rays of the hands showed mild to moderate degenerative 
changes of the interphalangeal joint and mild degenerative 
changes at the first carpometacarpal and metacarpophalangeal 
joints on the right.  The left showed diffuse mild thinning 
and cartilage space at the interphalangeal joints.  The 
examiner concluded that the degenerative joint disease of the 
hands was not caused by or a result of military service.  The 
Veteran has no complaints of any hand condition in service, 
other than a crush injury to the left middle finger which was 
treated conservatively and no present hand condition other 
than age-related arthritis.  There were also no hand 
complaints at military retirement in 1994 

The Veteran gave a history of bilateral foot pain beginning 
in 2004.  He saw a podiatrist in 2008 and had a surgical 
"cleanup" of the right first metatarsophalangeal joint, but 
continued to have pain.  The Veteran indicated that he never 
sought treatment while in service.  X-rays of the foot showed 
moderate degenerative changes at the first 
metatarsophalangeal joint and minimally at the 
interphalangeal joints.  The left foot showed a fixation 
screw through the distal fibula of the metatarsophalangeal 
joint of the great toe.  There was a small calcaneal plantar 
spur, but no severe degenerative changes.  The examiner 
concluded that the degenerative joint disease of the feet was 
not caused by or a result of military service.  The Veteran 
was seen once during service with foot pain, but there were 
no objective findings and no other claimed problem on his 
separation or retirement physical examinations.  The examiner 
noted the Veteran's surgery of the first metatarsophalangeal 
joint in 2008, but indicated there was no way to link that 
degenerative process to military service.  

In this case, the Board is unable to attribute the post-
service development of arthritis to the Veteran's service.  
While the evidence of record contains diagnostic impressions, 
sufficient to establish current degenerative changes of the 
hands, shoulders, knees and feet, the VA physician did not 
relate such findings to military service or any incident 
therein.  The record does not show that any degenerative 
changes, first documented in 2003, were manifested prior to 
that date, and reflect no reference to them as being related 
to service.  The lack of any evidence of complaints or 
symptoms in the intervening years since active service must 
be considered as a factor, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Here, the single competent medical 
opinion in the record conclusively found that there was no 
medical basis for holding that the Veteran's arthritis of the 
hands, shoulders, knees and feet and service are 
etiologically or causally associated.  

The Board has also considered the Veteran's complaints as 
well as testimony provided during his RO hearing in March 
2006.  He essentially reiterated previously submitted 
information regarding his symptoms and complaints made during 
the course of this appeal.  As to the Veteran's assertions 
that he developed arthritis as a result of service, the Board 
notes that he can attest to factual matters of which he had 
first-hand knowledge, e.g., joint pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Robinson v. Shinseki, 557 F.3d 1355 (2009) (confirming that, 
"in some cases, lay evidence will be competent and credible 
evidence of etiology").  

However, arthritis is not the type of disability for which 
the Veteran's lay statements could be considered competent.  
Moreover, his lay statements are of no probative value when 
weighed against the other evidence of record.  In this case, 
the service treatment records which show that any pertinent 
complaints or injuries he may have experienced during service 
were not considered chronic, as discharge and retirement 
examinations were normal; the post-service medical reports, 
which are silent for any complaints or treatment for many 
years after the Veteran's separation from service; and the 
2009 VA examination report, which does not etiologically 
relate the Veteran's multiple joint arthritis to service are 
all factors that preponderate against his assertions.  

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in April 2005, March 2006, and December 
2008, the RO informed the Veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  These letters also informed 
him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  All 
obtainable evidence identified by the Veteran relative to the 
claims has been obtained and associated with the claims file, 
and neither he nor his representative have identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for arthritis of the hands is denied.

Service connection for arthritis of the shoulders is denied.

Service connection for arthritis of the knees is denied.

Service connection for arthritis of the feet is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


